On Rehearing.
The court, after full consideration of the evidence, is of the opinion that the verdict is excessive, in view of the degree of culpability chargeable to the defendant on aspects most favorable to plaintiff, and considers that the sum of $10,000 is adequate for punitive damages recoverable. Parke v. Dennard, 218 Ala. 209, 215, 118 So. 396. Therefore, under the authority of section 6150, Code 1923, the verdict is hereby reduced to the sum of $10,000, and, if plaintiff remits all amounts in excess of said sum by filing a remittitur with the clerk of this court within thirty days, the judgment of the circuit court will be affirmed; otherwise the judgment *Page 463 
will be reversed and the cause remanded.
Rehearing granted; affirmed conditionally.
ANDERSON, C. J., and GARDNER, BOULDIN, FOSTER, and KNIGHT, JJ., concur.